                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

  United States of America, ex rel.                 JUDGMENT IN CASE
  Taryn Hartnett and Dana Shoched,

             Plaintiff(s),                           3:17-cv-00037-KDB

                  vs.

     Physicians Choice Laboratory
    Services, Douglas Smith, Philip
      McHugh and Manoj Kumar,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2021 Order.




                                              July 20, 2021




     Case 3:17-cv-00037-KDB-DCK Document 166 Filed 07/20/21 Page 1 of 1
